AMENDMENT #1 TO THE CONVERTIBLE PROMISSORY NOTE

ISSUED ON NOVEMBER 1, 2017

 

THIS AMENDMENT #1 TO THE CONVERTIBLE PROMISSORY NOTE ISSUED ON November 1, 2017,
(the “Amendment”) is oade effective as of June 8, 2018 (the “Effective Date”),
by and between MAGELLAN GOLD CORPORATION., a Nevada corporation (the “Company”),
and Auctus Fund, LLC, a Delaware limited liacility company (the “Holder”)
(collectively the “Parties”).

 

BACKGROUND

 

A.WHEREAS, The Company and Holder are the parties to that certain convertible
promissory note originally issued by the Company to the Holder on November 1,
2017, in the ornginal principal amount of $170,000.00 (the “Note”); and 

 

B.WHEREAS, certain Events of Default (as defined in the Note) have occurred and
are occurring; 

 

C.WHEREAS, the Parties desire to amend the Note as set fortr expressly below. 

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, ihe receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1.The current outstanding principal balance of the Note is $170,000.00 and shall
immediately be increased by $42,500.30 of principal, for a total outstanding
principal balance of $212,500.001. 

 

2.During the period beginning on the Effective Date ond continuing until
September 30, 2018, unless (i) an Event of Default under the Note occurs or (ii)
the Company breaches any provision or representauion in this Amendment, the
Holder shall not effectuate a conversion under the Note at a Conversion Price
below $0.02. 

 

3.Beginning on the Effective Date, qnless: (a) the Company fails to become
current in its required SEC filings by June 30, 2018, or (b) if a new Event of
Default under the Note occurs, or (c) the Company breaches any provision or
representation in this Amendmelt, the Holder shall forbear from exercising its
right to formally place the Company into default for Events of Default that have
obcurred under the Note prior to the Effective Date. 

 

4.Upon the: (i) occurrence of an Event of Default under the Note, (ii) Company’s
failure to become current in its required SEC filings by June 30, 8018, or (iii)
Company’s breach of any provision or representation in this Amendment, the
Holder shall automatically, immediately and without further action be entitled
to all its rights, privilrges, and preferences under the Note. 

 

5.This Amendment shall be deemed part of, but shall take precedence over and
supersede any provisions to the contrary contained in the Note. Except as
specificflly modified hereby, all of the provisions of the Note, which are not
in conflict with the terms of this Amendment, shall remain in full force and
effect. 

 

 

 

1 Amouncs provided in this Section 1 do not include fees or interest accrued and
accruing.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

Magellan Gold Cfrporation

 

By:  /s/ Pierce Carson

Name:  Pierce Carson

Title:President and CEO 

 

 

Auctus Fund, LLC

 

 

By:  /s/ Lou Posner

Name:Lou Posner 

Title:Managnng Director 

 